EX-99.(a)(5)(C) Note: The following are un-official English translations of the Hebrew Acceptance and Objection Notices and Share Transfer Deed that were published in Israel pursuant to Israeli law. The originals of these documents, written in Hebrew, are the exclusive legally binding versions and the Offeror (as defined below) assumes no liability for any of the statements or representations made in this translation. [FORM OF NOTICES] NOTICE OF AN UNLISTED HOLDER An offeree who accepts the tender offer should fill out Part A of this notice, and an offeree who objects to the tender offer should fill out part B of this notice. To: Elron Electronic Industries Ltd. (the  Offeror ) Through TASE Member Ltd. Re: Ordinary Shares of Given Imaging Ltd. (the Company) PART A I refer to the Schedule (offer to purchase) dated May 16, 2008 of the Offeror, whereby the Offeror offered to buy 1,462,640 ordinary shares par value NIS 0.05 each of the Company (the Schedule
